Citation Nr: 0300712	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  99-19 521	)	DATE
	)
	)                          

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from November 1951 to 
November 1955.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service 
connection for the cause of the veteran's death.

After a review of the record the Board will refer to the 
RO the issues of entitlement to service connection for 
asbestosis and service connection for a right kidney 
disability secondary to service-connected disability for 
purposes of accrued benefits.  That is being done because 
the record shows that prior to his death, the veteran had 
completed his appeal to the Board from an October 1997 
rating decision denying these claims.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2002).  Under 
those circumstances, his claims are deemed to be "pending" 
at the time of his death, and are therefore the proper 
subject of a claim for accrued benefits.  See, e.g., Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 
525 U.S. 834 (1998).  Inasmuch as the RO has not yet taken 
adjudicatory action on this accrued benefits issue, the 
issue is referred to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision concerning the appellant's claim now on 
appeal has been obtained by VA.

2.  The appellant has been notified of the evidence that 
is necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The veteran died in January 1999.

4.  The death certificate indicates that the cause of the 
veteran's death was acute myocardial infarction due to or 
as a consequence of coronary artery disease with previous 
coronary artery bypass grafts; an underlying cause leading 
to the immediate cause of death was chronic obstructive 
pulmonary disease (COPD).

5.  At the time of his death, the veteran had service-
connected disability from status post left nephrectomy 
evaluated as 30 percent disabling.

6.  The veteran's service-connected disability did not 
cause or contribute to the cause of his death.

7.  The veteran did not incur heart disease during his 
active military service, nor is any such disease 
proximately due to or the result of any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim and the 
notification requirements of the Veterans Claims 
Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 101(16), 1110, 
1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's service-
connected disability from status post left nephrectomy 
contributed to the cause of his death.  Implied in her 
contentions is the assertion that the disabilities which 
caused or contributed to the cause of his death, that is 
acute myocardial infarction, coronary artery disease, and 
COPD, should have been service-connected.

After a review of the entire record, and for the reasons 
and bases discussed below, the Board finds that the cause 
of the veteran's death was not from service-connected 
disability.  Therefore, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.

I.  Service Connection for Cause of Death

The appellant asserted in her Notice of Disagreement that 
her husband's heart disease adversely affected his 
service-connected kidney disorder, resulting in his death.  
Implied in her assertion is the contention that his 
service-connected kidney disease was a contributing cause 
to her husband's death.  

Service connection for the cause of the veteran's death 
may be granted if a disability incurred in or aggravated 
by service was either the principal, or a contributory, 
cause of death.  38 C.F.R. § 3.312(a) (2002).  For a 
service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related.  38 U.S.C.A. § 3.312(b) (2002).  

For a service-connected disability to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production 
of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c)(1) (2002).  A service-connected disability may 
be a contributory cause of death if it results in 
debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2002).  A service-connected disability may be a 
contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature 
and was of such severity as to have a material influence 
in accelerating death.  38 C.F.R. § 3.312(c)(4) (2002).

The death certificate indicates that the veteran died on 
January [redacted], 1999.  The immediate cause of death was listed 
as acute myocardial infarction due to coronary artery 
disease status post bypass grafts.  An underlying cause 
was COPD.

A.  Service-connected status post left nephrectomy

At the time of the veteran's death, service connection was 
in effect for status post left nephrectomy.  The appellant 
has asserted that statements from the veteran's private 
physician support a finding that the veteran's service-
connected kidney disorder contributed to his death.  In a 
statement dated in August 1994, the physician reported 
that he had treated the veteran for many years and that 
the veteran had the following diagnoses: atherosclerotic 
hypertensive cardiovascular disease with compensated 
heart; coronary artery disease with previous coronary 
artery bypass graft X 2; chronic obstructive pulmonary 
disease, chronic nicotine abuse; hyperlipidemia, and 
nephrectomy of the left side due to staghorn calculus.  
According to the physician, the veteran had early kidney 
disease on the right side and abnormal liver function.  

In a letter dated in April 1999, the same physician 
reported that the veteran had had coronary artery disease, 
coronary artery bypass grafts, COPD, hyperlipidemia, and 
non-insulin dependent diabetes mellitus.  The veteran had 
presented to an emergency room on January 25, 1999, with 
complaints of chest pain.  

In a letter dated in August 1999, the same physician 
reported that during office visits, the veteran's 
creatinine and blood urea nitrogen (BUN) levels were 
always within normal limits.  However, at the time of his 
last hospital admission his BUN was 16 and his creatinine 
was 1.5.  He was hospitalized with severe chest pain and 
unstable angina.  He had an emergency heart 
catheterization and percutaneous transluminal coronary 
angioplasty.  The examiner expressed the opinion that the 
veteran had heart disease which caused low perfusion to 
the kidneys causing elevated BUN and creatinine which was 
previously normal.  The physician further opined that the 
kidney deterioration which happened in the hospital was 
due to his cardiac failure and low perfusion to his 
kidneys.

A death summary authored by the private cardiologist who 
treated the veteran during his last hospitalization 
contains no reference to a kidney disorder.  The report 
does indicate that the veteran's creatinine did elevate to 
2.1 but thereafter fell to 1.7.  The reported final 
diagnoses did not include a kidney disorder.

In a medical opinion dated in December 1999, a VA 
physician reported that he had reviewed the claims file, 
including the description of the veteran's medical 
condition between January 25, 1999 and January [redacted], 1999.  
He also reviewed other relevant medical records.  
According to the VA physician, the veteran appeared to be 
in fair health until his acute myocardial infarction in 
January 1999.  During the hospitalization, his kidney 
function did not deteriorate dramatically to account for 
the degree of illness he was experiencing.  The VA 
physician described the effect of the veteran's left side 
nephrotomy on his death as "nil to minimal."  According to 
the VA physician, the veteran died from an acute 
myocardial infarction and eventual cardiopulmonary arrest.

After review of the entire record, the Board finds that 
the veteran's disability from his service connected left 
nephrectomy did not cause or contribute to the cause of 
his death.  Although affecting a vital organ, the evidence 
does not show that the veteran's service-connected left 
nephrectomy resulted in general impairment of health to 
the extent that it would render the veteran materially 
less capable of resisting the effects of the other disease 
primarily causing death.  Nor is there an indication that 
the service-connected disability was progressive, or of 
such debilitating nature or severity as to have a material 
influence on accelerating death.

In this regard, the Board notes that the veteran's private 
physician did not state that kidney disease caused the 
myocardial infarction, coronary artery disease, or COPD.  
Rather, the private physician said the heart disorders 
resulted in lower perfusion to the kidneys.  The private 
physician did not opine that a kidney disorder caused or 
contributed to the cause of death.

To the contrary, the claims file contains affirmative 
medical evidence supporting a finding that the service-
connected kidney disorder did not cause or contribute to 
the cause of death.  The VA physician's medical opinion 
was based on a thorough review of the available medical 
records and is well reasoned and consistent with the other 
evidence in the file.  In the absence of evidence that the 
appellant has the expertise to render opinions about 
medical causation, her own assertions about the cause of 
the veteran's death are afforded no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


B.  Direct service connection

The Board has also considered whether any of the diseases, 
which caused the veteran's death, should be service 
connected.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 provide 
that where a veteran has served 90 days or more during a 
period of war or after December 31, 1946, and develops 
certain diseases to a degree of disability of 10 percent 
or more within one year of separation from such service, 
such disease shall be presumed to have been incurred in 
service.  The list of such diseases includes 
cardiovascular renal disease, including hypertension, 
arteriosclerosis, and organic heart disease.

The veteran's service medical records contain no 
indication that he had complaints, diagnoses, or treatment 
of heart disease.  There is no indication in the record 
that the veteran developed a cardiovascular disease or an 
organic heart disease to a compensable degree within his 
first post-service year.

The Board has reviewed the entire record and finds no 
evidence that the veteran incurred (or may be presumed to 
have incurred) heart disease during his active military 
service or that the myocardial infarction, coronary artery 
disease, and COPD, which resulted in, his death were 
proximately due to or the result of any service-connected 
disability.  Therefore, the Board concludes that the 
veteran, at the time of his death, was not entitled to 
service connection for a heart disorder, coronary artery 
disease, or COPD.

For the foregoing reasons, the Board concludes that 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death must be denied.


II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to 
notify a claimant of VA's inability to obtain certain 
evidence.  These duties are discussed in detail below.

VA has a duty to notify the appellant and her 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  In this case the 
appellant has been so notified by the March 1999 rating 
decision, the April 1999 statement of the case, and the 
August 1999 and February 2000 supplemental statements of 
the case.  Also, by letter dated in October 2002, the 
appellant was informed of the of the provisions of VCAA as 
they pertain to the VA's duty to notify a claimant of 
information and evidence needed to substantiate a claim, 
the actions VA would undertake to assist her in developing 
her claim, and the information and evidence needed from 
her.  The appellant did not respond to the October 2002 
letter.

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The 
Board concludes that VA has complied with the VCAA 
notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in 
the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from 
a Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records sufficiently identified by the claimant.  The RO 
has obtained all relevant records sufficiently identified 
by the appellant or otherwise evident from the claims 
folder.  The certificate of death indicates that the 
veteran died at a private hospital.  VA has obtained and 
considered the hospital summary and clinical records.  

The appellant has had several opportunities to identify 
sources of evidence, including the claim she filed, her 
Notice of Disagreement, her substantive appeal, and the 
statements she has filed.  She has not asserted, nor does 
the record suggest, that there is additional evidence that 
VA should attempt to obtain.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA 
must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to 
provide otherwise and VA has done so.  In this case, the 
Board finds that the regulations implemented pursuant to 
the VCAA are more favorable to the appellant, as such 
regulations expand VA's duty: to notify the claimant of 
evidence need to substantiate the claim; to assist the 
claimant in the development of the claim, and; to notify 
the claimant of VA's inability to obtain evidence that 
might support the claim.

In summary, VA has satisfied its duty to notify the 
claimant of evidence necessary to substantiate the claim 
and to assist her in obtaining records and providing 
medical examinations.  The revised regulation concerning 
VA's duty to notify claimants of inability to obtain 
records under the VCAA, 38 C.F.R. § 3.159(e) (2002), are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  
VA has not been unable to obtain any records identified by 
the claimant or otherwise identified in the claims file.  
Therefore, VA has no duty to notify the claimant of 
inability to obtain evidence.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

